 

Exhibit 10.2

 

October 22, 2002

 

Thomas J. Shea

 

Dear Tom:

 

On behalf of Roxio, Inc. (the “Company” or “Roxio”), I am pleased to confirm
your position as Senior Vice President and Chief Operating Officer for the
Company.

 

Your initial base salary will be $270,000.00 annually. You will be eligible to
participate in the annual bonus program with targeted payout of 50% of your base
salary dependent upon your performance and that of the Company. You will also
receive an automobile allowance of $650 per month, a Company-paid annual
physical examination, a health subsidy and financial planning assistance up to
$2500 (net) per year.

 

Roxio may terminate your employment and this agreement at any time. You may
terminate your employment and this agreement at any time. If Roxio or its
successor terminates your employment and this agreement for Cause (as defined
below), or if you quit, you will not be entitled to severance benefits. If Roxio
or its successor terminates your employment and this agreement without Cause,
you will be entitled to the severance benefits described below. In no event will
you be entitled to severance benefits if your employment terminates or is
terminated due to your death or total disability. The severance benefits
referred to above will be composed of the following: (a) Roxio will promptly pay
you in cash a lump sum severance payment equal to 100% of your annualized base
salary, (b) 25% of your Roxio stock options outstanding immediately prior to the
termination of your employment will vest, (c) the exercise period for your Roxio
stock options will be extended to one (1) year from the date of termination, and
(d) you will be entitled to continued coverage in the Company’s welfare benefit
plans for the twelve-month period following your termination (or the Company
will provide you with similar coverage). For this purpose, “Cause” means that
you have been grossly negligent in the performance of your duties for Roxio, or
you have engaged in willful misconduct, or you have been convicted of a felony
or any crime involving moral turpitude. Nothing in this paragraph is intended to
supercede the automatic acceleration of your options upon a change of control
pursuant to Roxio’s stock option plans.



--------------------------------------------------------------------------------

 
Thomas J. Shea Employment Agreement
October 22, 2002
Page 2 of 3
 
Termination without Cause will include constructive termination in the event
that you resign from the Company for “Good Reason.” “Good Reason” shall mean
that you, without your consent, have: (i) incurred a material reduction in your
title, status, authority or responsibility; (ii) incurred a reduction in your
base compensation; (iii) been notified that your principal place of work will be
relocated by a distance of fifty (50) miles or more; or (iv) been required to
work more than ten (10) days per month outside of your principal offices for a
six (6) month continuous period.
 
Your employment with Roxio and this agreement may be terminated at any time “for
cause,” which shall include any one or more of the following reasons:
 

 
1.
 
Refusal or unwillingness to perform material duties in good faith, neglect or
failure to substantially perform the duties of the Chief Operating Officer
position, if not remedied to the satisfaction of Roxio’s CEO or his designee,
after written notice of such need has been given to you by Roxio’s CEO or his
designee;

 

 
2.
 
Conviction of a felony or other crime involving moral turpitude, dishonesty,
willful misconduct, misappropriation of funds, habitual insobriety or illegal
drug use;

 

 
3.
 
Substance abuse or any other action involving willful or deliberate malfeasance
or gross negligence in the performance of your duties and responsibilities, or
any conduct or act which brings public disrespect, contempt or ridicule upon
Roxio;

 

 
4.
 
A deliberate or serious violation of any law, rule, regulation, constitutional
provision, or Roxio policy or procedure, or local, state or federal law, which
violation, may, in the sole judgment of Roxio’s CEO or his designee constitute
justification for termination;

 

 
5.
 
Prolonged absence from duties without the consent and approval of Roxio’s CEO or
his designee, including but not limited to your permanent disability which in
the sole discretion of the CEO or his designee, constitutes justification for
termination;

 

 
6.
 
Your death.

 
In the event that Roxio exercises its option to terminate your employment “for
cause,” you shall be entitled only to the unpaid salary and unused vacation
benefits which been accrued on your behalf. You shall be entitled to no other
compensation, benefits or severance payments of any kind in the event your
employment is terminated “for cause.” Should you be terminated “for cause,”
Roxio shall provide you with a written statement detailing such cause.
 
You should understand that this offer does not constitute a contract of
employment for any specified period of time but will create an “employment at
will” relationship.



--------------------------------------------------------------------------------

Thomas J. Shea Employment Agreement
October 22, 2002
Page 3 of 3
 
Please sign this letter, indicating acceptance of this offer, and return to me.
 
Tom, we are pleased to have you as a member of the team and are confident you
will continue to make a major contribution to our success.
 
Sincerely,
 
/s/    WM. CHRISTOPHER GOROG
 
Wm. Christopher Gorog
President and Chief Executive Officer
 
 

 
Accepted:
 
/s/    THOMAS J. SHEA        

--------------------------------------------------------------------------------

   
Thomas J. Shea

 